                                                      U.S. DISTRICT CCL':·
                                                                       •
                                                      ScuiheJ,p_..Qistrict of G;:.
               IN THE UNITED STATES DISTRICT COURTFifo'd.l:fn Office
                  THE SOUTH         TR T O GEORGIA
                          SA �1:i:� DI�ISI :N                        Oli
                                                          �
UNITED STATES OF AMERICA,          )                        1':uterk
                                   )
v.                                 )             Case No. CR419-101
                                   )
KIREA BALLARD I                    )
                                   )
                  Defendant.       )


     Thomas Giannotti counsel of record for defendant Kirea Ballard

in the above-styled case has moved for leave of absence.               The Court

is mindful that personal and professional obligations require the

absence   of    counsel   on   occasion.   The    Court,   however,         cannot

accommodate its schedule to the thousands of attorneys who practice

within the Southern District of Georgia.

     Counsel may be absent at the times requested. However, nothing

shall prevent the case from going forward;            all discovery shall

proceed, status conferences, pretrial conferences, and trial shall

not be interrupted or delayed. It is the affirmative obligation of

counsel to provide a fitting substitute.

                               --'rt
     SO ORDERED this       /3-     day of August 2019.



                                   WILLIAM T. MOORE, JR. , JUDGE
                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF GEORGIA
